DONALD RUSSELL, Circuit Judge
(concurring):
The only judgment entered in this action and the only action resolved thereby was that of the personal liability of the school trustees. In such personal action, the defendants made timely demand for a jury trial, which was denied. Under those circumstances, we are compelled to reverse the judgment for the failure of the District Court to respect the individual defendants’ constitutional right to a trial by jury and to remand for a new trial, in which the defendants’ right to a jury trial is upheld and in which, in my opinion, the measure of damages would be as stated in Judge Winter’s dissent. I accordingly concur in so much of the opinion of Brother Craven as reverses the judgment on this ground but I concur in the opinion of Judge Winter, so far as it states the rule of damages for the action at law.1
I express no opinion on those portions of the opinion of Judge Craven as deal with matters that may arise on retrial. I do not think we should anticipate and rule upon matters that may arise on retrial; it will be time enough to consider such matters after trial in the District Court and in the light of the record made at that time. I particularly question the propriety of the opinion’s conclusion that an award of damages by way of “back pay” in a § 1983 action for failure to grant procedural due process so “partakes of an equitable award for the purpose of vindication and deterrence” as to make inappropriate the constitutional guarantee of a right to a trial by jury. There is considerable doubt, I submit, whether this is a correct construction of the constitutional guarantee of a right to a jury trial as applied to an action under § 1983.2 In any event, I do not think the issue should be resolved without the development of an appropriate record and after adequate briefing.

. If, however, this action on remand can be validly cast in the mold of an equity action and if it should be resolved that a jury trial is not available in this phase of the case (a result I regard as impossible, particularly under the unique facts of this case), I would concur in the rule as stated in Judge Craven’s opinion with reference to the power of the equity court to fashion a remedy by way of monetary relief.


. See the thoughtful discussion of this issue in Lazor, Jury Trial in Employment Discrimination Cases — Constitutionally Mandated? 53 Texas L.Rev. 483 (1975).